DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (United States Patent 6,999,120), hereinafter referenced as Egawa, in view of Deng et al. (United States Patent Application Publication 2017/0289470), hereinafter referenced as Deng.
Regarding claim 1, Egawa discloses a solid-state image sensing device comprising: a plurality of unit pixels arranged in a matrix (figure 11 exhibits pixel array comprising pixels 1 as disclosed at column 9 lines 28-30), each unit pixel including a photoelectric conversion element that generates and accumulates charge in a charge amount responsive to an incident light quantity (figure 11 exhibits wherein each pixel includes a photodiode PD as disclosed at column 9 lines 28-32) and a memory that accumulates the charge transferred from the photoelectric conversion element (figure 1 exhibits wherein each pixel includes a floating diffusion node DN which stores pixel data until transistor Ta is activated as disclosed at column 13 lines 12-20), a vertical driving unit that performs a shutter operation and reads from the unit pixels an analog signal related to the charge amount of the charge accumulated on the memories (figure 11 exhibits pulse selector 2a which performs a shutter operation as disclosed at column 16 lines 8-28), and an analog-to-digital (AD) converter that performs an analog-to-digital (AD) 
Egawa teaches a rolling shutter type image sensor.  Deng teaches that an image sensor can be controlled by either a rolling shutter signal or a global shutter signal (paragraph 17 teaches that a 4 transistor pixel can be controlled by either a rolling shutter signal or a global shutter signal).  Because both Egawa and Deng discloses methods for controlling image sensor exposure it would have been obvious to a person having ordinary skill in the art to substitute the rolling shutter readout disclosed by Egawa for a global shutter readout as disclosed by Deng to achieve the predictable result of capturing an image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Egawa in view of Deng discloses everything claimed as applied above (see claim 1), in addition, Egawa discloses a controller that controls the shutter operation performed by the vertical driving unit and the AD conversion performed by the AD converter such that multiple shutter operations performed by the vertical driving unit and multiple AD conversions performed by the AD converter are pipeline-processed (figure 11 exhibits timing generator 10 which controls the shutter operation and the AD converter are sequentially carried out in a pipeline processing manner as exhibited by the timings of figure 12).
Regarding claim 3, Egawa in view of Deng discloses everything claimed as applied above (see claim 1), in addition, Egawa discloses wherein the AD converter suspends an output operation to output the digital signal during the time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation (figure 12 exhibits wherein AD conversion is temporarily suspended using signal ADCK from the time the shutter operation starts until the shutter operations ends as disclosed at column 19 line 63 – column 20 line 2).
Allowable Subject Matter
Claim 5 is allowed.
Claim 5 is allowable because the prior art of record fails to teach or suggest a solid-state image sensing device of a global- shutter type comprising: a vertical driving unit that performs a shutter operation and reads from the unit pixels an analog signal related to the charge amount of the charge accumulated on the memories, and an analog-to-digital (AD) converter that performs an analog-to-digital (AD) conversion on the analog signal read by the vertical driving unit, wherein the vertical driving unit performs the shutter operation during a time period from when the AD converter starts the AD conversion to when the AD converter ends the AD conversion, and wherein the AD converter performs the AD conversion even during a time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation and invalidates a digital signal generated in the AD conversion, in combination with the other elements of the claim.  The closest prior art of record, Egawa in view of Deng teaches an image sensing device in which analog to digital conversion is paused during a shutter operation, however, the combination fails to teach or suggest “wherein the AD converter performs the AD conversion even during a time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation and invalidates a digital signal generated in the AD conversion” as currently claimed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art of record fails to teach or suggest a storage unit that stores a plurality of the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, and a processor that performs signal processing on the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, wherein the AD converter suspends the AD conversion during the time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation, and wherein the processor uses in the signal processing the digital signals serving as buffer data from among the digital signals stored on the storage unit, the digital signals serving as the buffer data corresponding to two rows or more of the unit pixels and scheduled to be generated during the time period while the AD converter suspends the AD conversion, in combination with the other elements of the claim.  The closest prior art of record, Egawa in view of Deng teaches the image sensing device of claim 3, however, the combination fails to teach or suggest “a storage unit that stores a plurality of the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, and a processor that performs signal processing on the digital signals that are output by the AD converter each time when the AD converter performs the AD conversion, wherein the AD converter suspends the AD conversion during the time period from when the vertical driving unit starts the shutter operation to when the vertical driving unit ends the shutter operation, and wherein the processor uses in the signal processing the digital signals serving as buffer data from among the digital signals stored on the storage unit, the digital signals serving as the buffer data corresponding to two rows or more of the unit pixels and scheduled to be generated during the time period while the AD converter suspends the AD conversion” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berner et al. (United States Patent Application Publication 2018/0191982) teaches a global shutter image sensor.
Vogelsang et al. (United States Patent Application Publication 2017/0195596) teaches a method for controlling an image sensor readout operation.
Noma et al. (United States Patent Application Publication 2013/0136234) teaches a method for controlling an image sensor readout operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696